925 So. 2d 1111 (2006)
William HARVEY, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-5165.
District Court of Appeal of Florida, Second District.
April 5, 2006.
STRINGER, Judge.
William Harvey appeals the summary denial of his motion for DNA evidence examination filed pursuant to Florida Rule of Criminal Procedure 3.853. We affirm the postconviction court's denial of the motion because it is facially insufficient. Our affirmance is without prejudice to any right Harvey might have to file a timely, *1112 facially sufficient rule 3.853 motion. See Scarborough v. State, 906 So. 2d 379 (Fla. 2d DCA 2005).
Affirmed.
KELLY and WALLACE, JJ., Concur.